Citation Nr: 1700493	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to May 20, 2016 and 20 percent thereafter for status post Bankart tear of the right shoulder with repair, decompression, bursectomy, and acromioplasty with residual scar, with periods of a 100 percent disability rating under 38 C.F.R. § 4.30 from August 5, 2010 to November 30, 2010 and from November 20, 2015 to December 31, 2015.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 2003 to January 2007.

These matters come to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The March 2007 rating decision granted service connection for right shoulder sprain and assigned a 10 percent evaluation effective January 22, 2007.  In March 2008, the Veteran requested "reconsideration" of rating assigned for his right shoulder condition.  Since, in effect, he timely contested the initial rating assigned for his right shoulder condition by submitting the March 2008 statement requesting reconsideration of this rating, that is, within one year of receiving notification of the decision assigning this initial rating, his statement was tantamount to a timely notice of disagreement (NOD) with this initial rating.  Therefore, this appeal concerns an initial rather than established rating.  A June 2008 rating decision from the Chicago RO continued the 10 percent evaluation. 

In a rating decision dated November 2011, the RO assigned a temporary 100 percent rating based on surgical treatment necessitating convalescence, from August 5, 2010 to October 1, 2010, following the Veteran's right shoulder surgery.  A November 2012 rating decision continued the temporary 100 percent rating to December 1, 2010.  

The claim for entitlement to a TDIU was denied in a November 2014 rating decision.  Although the Veteran has not specifically expressed disagreement with the November 2014 rating decision, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the TDIU claim is considered part of his pending increased rating claim and is accordingly listed as an issue on appeal.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the claims file.

The Board remanded the Veteran's claims in December 2015 for further development and re-adjudication.  The Board notes that since the previous remand, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30 from November 20, 2015 to December 31, 2015.  However, the Veteran indicated in a statement dated March 16, 2016 that he should have received such rating for more than thirty days.  Thus, this time period is subsumed under the current appeal for an increased rating for the right shoulder disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran had a VA examination in May 2016 for his right shoulder disability.  Unfortunately, the Board is compelled to find that the examination report is not sufficient.  The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, as such testing was not denoted in the most recent examination, a new VA examination is required to provide an adequate assessment of the current severity of the Veteran's service-connected right shoulder disability.  The new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia. 

Also, regarding the claim for TDIU, as it is dependent upon the degree of impairment from service-connected disabilities; the appeal cannot be resolved until it is determined what disability ratings are assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of an increased rating for the right shoulder condition is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as the Veteran is receiving continuing VA treatment, the AOJ should ensure that updated VA treatment records are obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete VA treatment records from the VA Tennessee Valley Healthcare System, and all associated clinics as well as any other VA facility identified by the Veteran or in the record, from May 2016 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected status post Bankart tear of the right shoulder with repair, decompression, bursectomy, and acromioplasty. 

All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's right shoulder and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  Thereafter, review the entire record and readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




